Citation Nr: 1823999	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 06-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and coronary artery disease.

2. Entitlement to a disability rating in excess of 10 percent for left ankle sprain disability from December 11, 2003 to August 22, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2006 Decision Review Officer (DRO) decision, the RO granted an increased 10 percent disability rating for the Veteran's left ankle sprain disability, effective December 11, 2003. In a February 2018 DRO decision, an increased 20 percent rating for the Veteran's left ankle sprain disability was granted, effective August 23, 2017. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 2009, April 2011, and most recently in March 2017, the Board remanded the Veteran's claim for additional development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset during active duty service, was not manifested within one year following service discharge, is not otherwise related to active duty service, and was not caused by or aggravated by diabetes mellitus type II or coronary artery disease.

2. From December 11, 2003 to August 22, 2017, the Veteran's left ankle sprain has been manifested by no worse than moderate limitation of motion and the left ankle did not exhibit ankylosis of the left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

3. Since August 23, 2017, the Veteran's left ankle sprain has been manifested by no worse than marked limitation of motion and did not exhibit ankylosis of the left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and coronary artery disease, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2. The criteria for a disability rating in excess of 10 percent for left ankle sprain disability from December 11, 2003 to August 22, 2017, and in excess of 20 percent thereafter, have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection for hypertension is warranted because it is secondary to his service-connected diabetes mellitus type II or coronary artery disease (CAD). Specifically, in a November 2005 notice of disagreement and May 2006 substantive appeal (VA Form 9), the Veteran asserted that the he had been borderline diabetic for years, which had not recognized. In February 2007 and December 2008 statements, the Veteran contended that his hypertension is caused or aggravated by his diabetes mellitus, type II. Further, in a January 2011 statement, the Veteran asserted that his hypertension was caused by his coronary artery disease.

VA medical records indicate that the Veteran was diagnosed and treated for hypertension as early as 2000 after his first myocardial infraction. Specifically, an April 2001 VA treatment record reveals that the Veteran was under management for hypertension at that time. It should be noted that Note (1) to 38 C.F.R. § 4.104, DC 7101 states hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For the purposes of 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The Veteran's service treatment records are silent for any diagnosis or treatment of hypertension or symptoms of high blood pressure. For example, a January 1965 dental patient medical history questionnaire from the Veteran's service treatment records indicates that the Veteran denied any heart trouble or abnormal blood pressure. Furthermore, the report from the Veteran's August 1969 separation examination reflects normal clinical evaluations of the "heart" and "vascular system." The Veteran showed blood pressure measurements of 120/80 (systolic / diastolic) at the examination. In the report of medical history accompanying the examination, the Veteran also denied that he ever had "palpitation or pounding heart" and "high or low blood pressure" and reported that he was in "good" health. 

In June 2009, a VA examiner stated that there were no recorded blood pressure readings from the Veteran's time in service or the year after, therefore she could not comment on whether the Veteran had hypertension during service or within one year after without resorting to mere speculation. She cited to documented elevated blood pressures in 2000 and hypertension as early as 2000. In a March 2012 VA examination report, the examiner noted that the Veteran estimated that he has had hypertension for 10 to 15 years. The medical evidence proffered shows treatment of hypertension as early as 2000, which is decades after the Veteran's October 1969 service separation. The medical evidence does not show that the Veteran's hypertension, manifested to a degree of 10 percent disabling or more within one year from his October 1969 separation from service and a presumption of service connection based on the chronicity of hypertension is not appropriate. 38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the Veteran's medical records for any indication that his hypertension could have been caused by or was a result of active duty service and finds that the preponderance of the evidence is against a relationship. The Veteran does not contend that a specific in-service injury or event that caused his hypertension nor does he offer a medical opinion from a qualified medical professional providing a nexus between his hypertension and service.

The Veteran asserted that his hypertension was caused by or aggravated by his service-connected diabetes mellitus type II or coronary artery disease. The Veteran was provided a VA examination in June 2009. The Veteran reported that he was diagnosed with diabetes in 2004 but was "borderline" for diabetes a few years prior to that and was on a controlled diet and not placed on medication until diagnosed in 2004. The Veteran also stated that he was diagnosed with hypertension in 2004 after he was diagnosed with diabetes but was already on atenolol 50mg a day since around 2000. The examiner confirmed a diagnosis of hypertension and stated that it was well controlled and at goal for a diabetic. The examiner noted that the Veteran was diagnosed with diabetes on June 4, 2004 per the records and had been on atenolol since 2000 for coronary artery disease, and not hypertension, but also noted documented elevated blood pressures in 2000 and hypertension as early as 2003. The examiner stated that she did not believe that the Veteran's diabetes had caused or worsened his diabetes [hypertension]. She added that the Veteran's blood pressure was well controlled and that he was only on atenolol that he had been on since 2000. The examiner believed that the Veteran had essential hypertension.

The Veteran was afforded another VA examination for hypertension in March 2012. The examiner stated that there is no causal relationship between diabetes and hypertension and explained that diabetes is a systemic process that can have deleterious effects on kidney function, leading to renal insufficiency. He elaborated that renal insufficiency may in turn cause a rise in systemic blood pressure but, in the Veteran's case, renal function was normal and diabetes had been under reasonably good control as evidenced by Hgb A1C value. Further, the examiner added that most hypertension is essential or primary and a result of increased neural and hormonal activity which is relatively common and occurs in approximately 30 percent of adults over the age of 18. The examiner also clarified that hypertension is a risk factor for the development of coronary artery disease but not vice-versa and therefore there is no causal relationship between CAD and hypertension. Based on the above rationale, the examiner opined that hypertension is not caused or aggravated by service-connected CAD or diabetes mellitus type II.

In August 2017, following an in-person examination and review of the claims file, a VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service and less likely as not aggravated beyond its natural progression by a service connected disability. The examiner provided the rationale that medical records dated May 2001, July 2007, June 2009, and a physical examination, it is less likely as not that the Veteran's current hypertension is service related as the Veteran did not have an official diagnosis of hypertension until 2001 by Dr. T. He added that the Veteran's hypertension is most likely an idiopathic hypertension that has no identifiable cause, most commonly affecting 95 percent of the patients with hypertension. The examiner elaborated that it is commonly idiopathic that tends to be familial and a consequence of interaction between environmental and genetic factors and not caused by any one particular disease.

The Veteran has attempted to establish a nexus through his own lay assertions that his hypertension was caused or aggravated by his service-connected diabetes mellitus type II or CAD; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his hypertension. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Hypertension requires specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his hypertension and service-connected diabetes mellitus type II or CAD. 

The Board finds of more probative value the medical opinions of the VA examiners offered in June 2009, March 2012, and August 2017. The VA examination reports and opinions provide competent and probative evidence that weighs against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and collectively provided a medical opinion supported by well-reasoned rationale. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his hypertension; the Board finds that his current hypertension was not incurred in service and it is not otherwise related to active service. The Board also finds that his current hypertension is not caused by or aggravated by the Veteran's service-connected diabetes mellitus type II or CAD as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for hypertension is not warranted.

The preponderance of the evidence is against the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and CAD, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Ratings - Left Ankle Sprain

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran service-connected left ankle sprain disability from December 11, 2003 to August 22, 2017 was rated as 10 percent disabling, and is currently rated as 20 percent disabling, thereafter, under DC 5271, regarding limitation of motion of the ankle. See 38 C.F.R. § 4.71a, DC 5271. 

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle. Id. A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle. Id. 

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6 (2017). 

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II (2017). According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion. See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017). 

As noted above, in order to warrant an increased 20 percent disability rating, the Veteran's left ankle disability must result in marked limited motion of the ankle. See 38 C.F.R. § 4.71a, DC 5271. Upon VA examination in April 2005, the Veteran's left ankle range of motion included dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees, which represents full range of motion. The Veteran reported constant pain (10/10 in severity), weakness, swelling, stiffness, and instability of the left ankle. He also reported that he cannot walk for more than 10 minutes without resting due to pain but denied any dislocation or recurrent subluxation of the ankle joint or any symptoms of inflammatory arthritis. The Veteran's left ankle did not exhibit ligamentous laxity and anterior drawer sign was negative. The Veteran was able to perform repetitive testing without additional decrease in range of motion.

The Veteran was also examined in September 2006. He reported intermittent pain rated at 8/10; weakness; stiffness; and occasional swelling, heat, redness, and instability. The Veteran also reported lack of endurance and grating sensation however did not report any flare-ups. The Veteran used a cane to walk and stated that he had no strength in the ankle and twisted it multiple times while walking on uneven ground. The examiner noted an unstable gait with a limp on the left lower extremity and physical examination of the left ankle joint showed decreased range of motion as followed: dorsiflexion to 15 degrees limited by pain; plantar flexion to 30 degrees limited by pain; inversion to 20 degrees; and eversion to 50 degrees limited by pain. The examiner found that there was no evidence of swelling, edema, effusion, erythema, tenderness to palpation to the left ankle joint. There was also no evidence of abnormal movement, guarding, or crepitus.

An x-ray examination of the left ankle in March 2008 revealed no fracture or dislocation, other significant osseous or articular abnormality, or soft tissue abnormality. The medical professional's impression was "normal study."

A June 2009 VA cardiology note indicates that the Veteran had a brace on his left ankle but was able to walk slowly and walked around the block at home about four times without angina. An August 2009 VA cardiology note reflects that the Veteran was limited primarily by his neuropathy and walked with a limp.

A March 2012 VA examination for the Veteran's left ankle revealed range of motion measurements of plantar flexion to 45 degrees or greater and plantar dorsiflexion to 20 degrees or greater, both with no objective evidence of painful motion. The Veteran denied any flare-ups of the left ankle and was able to perform repetitive-use testing with at least 3 repetitions without any additional loss in range of motion or functional loss or impairment. There was localized tenderness or pain on palpation of the left ankle joints/soft tissue but muscle strength testing revealed full 5/5 left ankle plantar flexion and dorsiflexion. Joint stability tests, including anterior drawer and talar tilt were normal for the left ankle. The examiner indicated that the Veteran did not have ankylosis of the ankle, subtalar, or tarsal joint. The examiner noted that imaging studies of the ankle were performed and that there were no abnormal findings. A 2010 diagnosis of bilateral ankle synovitis was noted but the examiner clarified that the synovitis of the left ankle is not related to the service-connected ankle sprain. Further, the examiner elaborated that since most ankle sprains are self-limited conditions and resolve without sequelae, the Veteran's pain is most likely secondary to the synovitis and not to the prior ankle sprain that occurred over 40 years ago in service.

An April 2012 VA examination report for peripheral nerve conditions reflects that the Veteran's gait was normal and that he used a cane secondary to lower extremity peripheral neuropathy. 

The Board has considered the normal ranges of motion of the ankle noted within the rating criteria as well as the examples of moderate limitation of ankle motion and marked limitation within the VA's M21-1 Adjudication Procedures Manual, and finds that the Veteran's service-connected left ankle disability has resulted in no worse than moderate limited motion for the period on appeal prior to August 23, 2017. In addition, the Board would like to note the March 2012 VA examiner's opinion that the 2010 diagnosis of bilateral ankle synovitis is not related to the service-connected left ankle sprain and the pain experienced by the Veteran is more likely secondary to the synovitis. Therefore, the Board finds that the preponderance of the evidence is against a finding of an increased 20 percent rating for marked limitation of the left ankle prior to August 23, 2017. The 10 percent rating for moderate limitation of ankle motion under DC 5271 contemplates the Veteran's symptoms including pain for the period on appeal from December 11, 2003 to August 22, 2017.

The evidence of record, including the August 2017 VA examination report, does not support a disability rating in excess of 20 percent since August 23, 2017. The Veteran reported flare-ups of the left ankle with swelling, pain, and stiffness and functional loss with difficulty to stand and walk for prolonged periods. Range of motion of the left ankle was measured with dorsiflexion to 15 degrees with pain and plantar flexion to 20 degrees with pain. Range of motion itself did not contribute to a functional loss but pain noted on examination caused functional loss. The examiner noted evidence of pain with weight bearing and objective evidence of crepitus. The Veteran was able to perform repetitive-use testing with at least three repetitions however there was additional loss of function or range of motion. After three repetitions, plantar flexion was limited to 15 degrees and dorsiflexion was limited to 15 degrees. Pain and lack of endurance were noted to cause the functional loss. The examiner noted that pain and lack of endurance limited functional ability with repeated use over a period of time and described it in terms of range of motion with dorsiflexion limited to 10 degrees and plantar flexion limited to 10 degrees. The examiner also indicated that during a flare-up range of motion would be limited to 5 degrees of dorsiflexion and plantar flexion. There was no ankylosis, muscle atrophy, or reduction in muscle strength in either plantar flexion or dorsiflexion of the left ankle. The Veteran is currently in receipt of a 20 percent disability rating under DC 5271 for marked limitation of motion of the left ankle, the highest available schedular rating under this DC, which completely contemplates any limitation of motion exhibited during the August 2017 VA examination. 

To the extent the Veteran reported left ankle pain and flare ups of pain which significantly limited the Veteran's functional ability with repeated use over a period of time, the Board finds that such complaints are adequately contemplated by the assigned disability ratings throughout the entire appeal period. See 38 C.F.R. § 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the Board has found no section that provides a basis upon which to assign a disability rating in excess of 10 percent for the Veteran's left ankle sprain from December 11, 2003 to August 22, 2017, and in excess of 20 percent thereafter. There has been no objective finding of ankylosis of the left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application. See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 10 percent for left ankle sprain disability from December 11, 2003 to August 22, 2017, and in excess of 20 percent thereafter, is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and coronary artery disease, is denied.

Entitlement to a disability rating in excess of 10 percent for left ankle sprain disability from December 11, 2003 to August 22, 2017, and in excess of 20 percent thereafter, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


